DETAILED ACTION

Notice of Allowance
This application will be passed to issue on allowed claims 1-6 and 8-12.
All claim rejections and/or objections from the previous non-final Office action mailed 09/14/2021 are hereby withdrawn for the following reasons. 

REASONS FOR ALLOWANCE
The following is the examiner’s statement of reasons for allowance: 
The primary reason(s) for allowance is that are that the closest prior art of record, Keating et al., Mora et al., Zheng et al, and Abkevich et al. do not reasonably teach or suggest the combination of claimed features.  
The secondary reasons for allowance of the claims are as follows:
The claims have been fully considered with regards to 35 U.S.C. 101 and are directed to statutory subject matter because the claims recite an integration of the judicial exception into a practical application, namely administering a particular treatment to a patient and providing an improvement to the technology by predicting HDR deficiency without the need to assess underlying genes (as evidenced by the declaration of K. Timms filed April 9, 2021). Accordingly, the claims are patent eligible based on the USPTO's updated Guidance on Subject Matter Eligibility.  
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s arguments and amendments, filed 09/14/2021. 
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments, filed 09/14/2021.
The double patenting rejection is withdrawn after further consideration of applicant’s arguments, filed 09/14/2021, and in view of the terminal disclaimer filed 09/21/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619